           Case 5:18-cv-01265-XR Document 28 Filed 09/03/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 GRACIELA RODRIGUEZ, CHARLES                 §
 STEVENS, KHALID SALAHUDDIN, and             §
 NATHAN ALEXANDER, on behalf of              §
 themselves and others similarly situated,   §
                                             §            Civil Action No. SA-18-CV-1265-XR
         Plaintiffs,                         §
                                             §
 v.                                          §
                                             §
 STEVEN MACH, in his official capacity as §
 Chairman of the Texas Department of Public §
 Safety; STEVEN MCGRAW, in his official §
 capacity as Deputy Director of the Texas    §
 Department of Public Safety; SKYLOR         §
 HEARN, in her official capacity as Deputy   §
 Director of Administration and Services of  §
 the Texas Department of Public Safety;      §
 AMANDA ARRIAGA, in her official             §
 capacity as Division Director of the Driver §
 License Division of the Texas Department of §
 Public Safety,                              §
                                             §
         Defendants.                         §


                                               ORDER

        On this date, the Court considered the status of this case. On June 14, the Governor signed

into law House Bill 2048, which repeals the Texas Driver Responsibility Program that is the

subject of this suit. This repeal took effect September 1, 2019. As of that date, this case is moot.

        “Suits regarding the constitutionality of statutes become moot once the statute is repealed.”

McCorvey v. Hill, 385 F.3d 846, 849 (5th Cir. 2004)). “[A]n exception to this mootness rule exists

where there is evidence, or a legitimate reason to believe, that the state will reenact the statute or

one that is substantially similar.” Id. at 849 n.3.



                                                      1
           Case 5:18-cv-01265-XR Document 28 Filed 09/03/19 Page 2 of 2



       This suit concerns the constitutionality of the Texas DRP; thus, the DRP’s repeal moots

this case, and there is no indication that the state will reenact the statute. Accordingly, Plaintiff’s

claims are DISMISSED AS MOOT. Plaintiff’s Motion to Stay Case (docket no. 25) is DENIED.

       The Clerk is DIRECTED to close this case and TERMINATE Defendants’ Motion to

Dismiss (docket no. 9).

       It is so ORDERED.

       SIGNED this 3rd day of September, 2019.




                                               _________________________________
                                               XAVIER RODRIGUEZ
                                               UNITED STATES DISTRICT JUDGE




                                                  2
